Name: 88/192/EEC: Council Decision of 28 March 1988 on a system for health control of imports from third countries at frontier inspection posts (shift project)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  technology and technical regulations;  trade;  health;  information technology and data processing
 Date Published: 1988-04-06

 Avis juridique important|31988D019288/192/EEC: Council Decision of 28 March 1988 on a system for health control of imports from third countries at frontier inspection posts (shift project) Official Journal L 089 , 06/04/1988 P. 0032 - 0034COUNCIL DECISION of 28 March 1988 on a system for health control of imports from third countries at frontier inspection posts (Shift project) (88/192/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Council, by Directive 72/462/EEC (4), as last amended by Directive 87/64/EEC (5), has made provision for health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries; Whereas Article 27 of that Directive requires Member States to provide lists of inspection posts for the importation of such animals and meat; Whereas, furthermore, Commission Decision 84/390/EEC of 11 July 1984 laying down guidelines for the approval of frontier inspection posts for the importation of bovine animals and swine from third countries (6) requires Member States to draw up and communicate to the Commission lists of posts which correspond to the guidelines in the Annex thereto; Whereas Decision 84/390/EEC also provides that staff at these posts should have at their disposal all information relating to the situation in the country of origin of the animals or meat, and to the Community animal and public health requirements for such animals and meat; whereas furthermore, as far as bovine animals and swine are concerned, the competent authority is obliged to provide this information to the official veterinarian at the inspection post systematically, and to record certain details of imported bovine animals and swine and to retain such details for 12 months; Whereas, pursuant to Article 20 (b) (i) and (ii) of Directive 72/462/EEC, and Article 6 (1) of Council Directive 85/649/EEC of 31 December 1985 prohibiting the use in livestock farming of certain substances having a hormonal action (7), Member States are required to prohibit the importation into their territory of animals or meat of animals treated with certain hormones or thyrostatic substances, or containing residues of other substances at a hazardous level; Whereas Article 24 of Directive 72/462/EEC requires that random sampling must be carried out to verify the presence of these substances; whereas, furthermore, as far as hormonal substances are concerned, Article 6 of Directive 85/649/EEC requires the establishment of a programme of controls on imports from each third country, including systematic inspections in the event of positive results; Whereas, pursuant to Article 8 of Council Directive 85/358/EEC of 16 July 1985 supplementing Directive 81/602/EEC concerning the prohibition of certain substances having a hormonal action and of any substances having a thyrostatic action (8) and Article 9 of Council Directive 86/469/EEC of 16 September 1986 concerning the examination of animals and fresh meat for the presence of residues (9), if the results of tests on animals or meat indicate the need for investigation, the Member State concerned must notify other Member States and the Commission; Whereas a system to monitor fresh meat from third countries for such substances would require the application of statistical sampling methods to such meat on a Community basis; Whereas Article 23 of Directive 72/462/EEC requires fresh meat to be subjected to an animal health inspection, whatever the procedure under which it is declared, and prohibits importation if it is found that the meat does not come from an approved country or establishment, or if it comes from a prohibited country, or if it is not covered by a health certificate which complies with the conditions of Article 22 of that Directive; Whereas such sampling routines and other requirements for the exchange of information between inspection posts, Member States and the Commission require that use be made of modern communications and data-processing technology to manage the flow of data to ensure that the inspection procedure does not hinder the free movement of goods, by making the information freely and quickly available at all levels; Whereas the rapid flow of data will provide safeguards against the risk of the introduction of bovine animals, swine or fresh meat which present a hazard in respect of animal or public health, because of the situation in the country of origin, and in particular because of false declarations which may be made; Whereas the use of modern technology will allow the application of extra safeguards without impeding the flow of imported goods; Whereas the Council adopted a resolution on the computerization of administrative procedures in intra-Community trade (10); whereas, further to that resolution, the Commission transmitted to the Council a communication on the coordinated development of computerized administrative procedures (CD project) (11), which provides a framework for developing computerized systems for international trade extending up to 31 December 1991; whereas that Communication broadened the scope of the said resolution since it not only established guidelines for developing national computerized systems dealing with intra-Community trade but also covered systems for external trade and the interconnection of the relevant systems of the Commission with those of the Member States (the CD project); Whereas, however, the CD project does not itself take account of the special requirements of veterinary inspection services in Member States; whereas, therefore, these requirements should be examined in detail and measures introduced to ensure that the necessary inspections and tests are carried out as efficiently and speedily as possible; Whereas the Commission should be responsible for implementing measures necessary for the coordinated development of computerization of these procedures; whereas these objectives are an integral part of the general framework of the CADDIA programme; whereas it is necessary to establish an appropriate procedure which allows the Commission to adopt Community measures necessary for the implementation of the Shift project, HAS ADOPTED THIS DECISION: Article 1 The Commission shall be responsible for drawing up a programme for the development of computerization of veterinary importation procedures (Shift project). From the date of notification of this Decision and until the adoption of the said programme, the Member States and the Commission shall coordinate their actions with regard to any new measure to be taken in the field covered by this Decision. Article 2 The Shift project shall be undertaken as part of the CADDIA programme in conformity with its long-term objectives of providing the necessary organizational infrastructure and data-processing facilities to enable the Commission and Member States to obtain access to and process, expeditiously and efficiently, the information needed to achieve the objectives of such Regulations and Directives as may be or have been enacted pursuant to Directive 72/462/EEC, and in particular Articles 20, 22, 23, 24 and 28 thereof, Decision 84/390/EEC, Directives 85/649/EEC and 86/469/EEC and such other Regulations, Directives and Decisions as may be made in the field of harmonization of animal and public health rules relating to the importation of animals and animal products from third countries. Article 3 In order to achieve the objectives of the Shift project, the Commission shall, after obtaining the opinion of the CADDIA Steering Committee set up by Decision 85/214/EEC (12), and acting in accordance with the procedure set out in Article 4 thereof: - draw up a programme to coordinate action by Member States and the Commission designed to achieve the objectives set out in Article 2, taking into account the compatibility of national communication and data-processing systems from frontier posts, - adopt appropriate standards for the interchange of data and rules governing the security of the data exchanged. Article 4 1. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter forthwith to the Standing Veterinary Committee, hereinafter referred to as the ´committee', either on his own initiative or at the request of the Member State. 2. Within the Committee the votes of the Member States shall be weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote. 3. The representative of the Commission shall submit to the Committee a draft of the measures to be adopted. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by a majority of 54 votes. 4. The Commission shall adopt the measures and shall apply them immediately when they are in accordance with the Committee's opinion. When they are not in accordance with the Committee's opinion, or in the absence of any opinion, the Commission shall forthwith submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of three months from the date on which the matter was referred to it, the Council has not adopted any measures, the Commission shall adopt the proposed measures and apply them immediately. Article 5 The Council, acting by a qualified majority on a proposal from the Commission, shall adopt amendments or additions to this Decision. Article 6 This Decision is addressed to the Member States. Done at Brussels, 28 March 1988. For the Council The President I. KIECHLE (1) OJ No C 153, 11. 6. 1987, p. 6. (2) Opinion delivered on 10 March 1988 (not yet published in the Official Journal). (3) OJ No C 347, 22. 12. 1987, p. 4. (4) OJ No L 302, 31. 12. 1972, p. 28. (5) OJ No L 34, 5. 2. 1987, p. 52. (6) OJ No L 211, 8. 8. 1984, p. 20. (7) OJ No L 382, 31. 12. 1985, p. 228. (8) OJ No L 191, 23. 7. 1985, p. 46. (9) OJ No L 275, 26. 9. 1986, p. 36. (10) OJ No C 137, 24. 5. 1984, p. 1. (11) OJ No C 15, 16. 1. 1985, p. 1. (12) OJ No L 96, 3. 4. 1985, p. 35.